DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.		Claims 1-20 have been examined in this application. This communication is the first action on the merits.

IDS Statements
3.		The information disclosure statement filed on 07/14/2020 complies with the 	provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Claim Objections
4.		Claim 1 is objected to because of the following informalities:  
	(A). 	Claim 1 recites the limitation: “reporting the data-analytic visualization generated 	during the usage of the data analytics system [[if]] the data-analytic visualization meets the 	threshold.” According to the broadest reasonable interpretation of a method (or process) claim 	having 	contingent limitations requires only those steps that must be performed and does not 	include steps that are not required 	to be performed because the condition(s) 	precedent are not met. Also that the broadest reasonable interpretation of a system (or 	apparatus or product) claim having structure that performs a function, which only needs to 	occur if a condition precedent is met, requires structure for performing the function should 	the condition occur. The system claim interpretation differs from a method claim 	interpretation because the claimed structure must be present in the system regardless of whether 	the condition is met and the function is actually performed. See MPEP § 	2111.04 (II).
		Examiner suggests to amend the “if” (contingent limitation) in the method claim to “in 	response to when”.  Thus, the limitation in method Independent Claim 1 should read as 	follows: 	“reporting the data-analytic visualization generated during the usage of the data 	analytics system in response to when the data-analytic visualization meets the threshold.”
		Appropriate correction is required.


Claim Rejections - 35 USC § 101
5.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

6.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely, a “method” or a “process” (Claims 1-12), a “system” or an “apparatus” (Claims 13-19) and a “non-transitory machine-readable storage medium” or an “article of manufacture” (Claim 20).
Step 2A Prong One: Independent Claims 1, 13 and 20 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
		“capturing, input data and output data associated with a data-	analytic visualization generated by an advanced user ” (see 	Independent Claim 1);
		“mapping, the input data and output data together to define 	the data-analytic visualization generated” (see Independent Claim 1);
		“training  relative to the mapped input data and output data 	for generating the data-analytic visualization” (see Independent Claim 1);
		“applying a threshold to the data-analytic visualization responsive to the data-analytic 	visualization being generated during a usage ” (see Independent Claim 1);
		“reporting the data-analytic visualization generated during the usage if the data-analytic visualization meets the threshold” (see Independent Claim 	1);
		“capture first input data and first output data responsive to deconstructing a data-	analytic visualization generated by a first user ” (see Independent 	Claim 13);
		“train relative to the first input data and first output data 	mapped for generating the data-analytic visualization” (see Independent Claim 13);
		“report, the data-	analytic visualization responsive to second input data received by the data analytics system 	from a second user” (see Independent Claim 13);
		“capture first input data and first output data responsive to deconstructing a data-	analytic visualization generated by an advanced user ” (see 	Independent Claim 20);
		“train relative to the first input data and first output data 	mapped for generating the data-analytic visualization responsive to second input data 	received from a second user” (see Independent Claim 20);
		“report, the data-	analytic visualization responsive to the second input data received from the second user if at 	least one of a threshold is not applied against the data-analytic visualization, or a 	threshold is applied and the data-analytic visualization meets the threshold” (see Independent 	Claim 20)
		These abstract idea limitations (as identified above in bold), under their broadest 	reasonable interpretation of the claims as a whole, cover performance of their limitations as 	“Certain Methods of Organizing Human Activities” such as (1) managing personal behavior or 	relationships or interactions between people (including social activities and/or teachings and/or 	following rules or instructions).
		“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
	That is, other than reciting (e.g., “data analytics system”, “computing device” & a “machine learning model”) nothing in the claim elements precludes the steps from being performed as Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people) (which includes social activities and/or teaching(s) and/or following rules or instruction(s)).
		The additional element(s) concerning the “machine learning model” in Independent Claims 1, 13 and 20, merely narrow the abstract ideas concerning “training the machine learning model relative to the mapped input data and output data for generating the data-analytic visualization”, “report, the data-analytic visualization responsive to second input data received by the data analytics system from a second user”, “the data-analytic visualization responsive to second input data received from the second user if at least one of a threshold is not applied against the data-analytic visualization, or a threshold is applied and the data-analytic visualization meets a threshold” and “applying a threshold to the data-analytic visualization responsive to the data-analytic visualization being generated during a usage” to the “Certain Methods of Organizing Human Activities” grouping pertaining to enhancing visual analytics of a data analytics system using a computer. 
Dependent Claims 2-12 and 14-19:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as previously described in Claims 1, 13 and 20. 
		The additional element(s) concerning the “machine learning model” in Dependent Claim 4, merely narrow the abstract ideas concerning “wherein the machine learning model comprises at least one of a hybrid machine learning model, a semi-supervised machine learning model, an unsupervised machine learning model, a supervised machine learning model, or combination thereof” to the “Certain Methods of Organizing Human Activities” grouping pertaining to enhancing visual analytics of a data analytics system using a computer. 
		The additional element(s) concerning the “machine learning model” in Dependent Claim 5, merely narrow the abstract ideas concerning “wherein the machine learning model infers an output relative to the input data captured, and wherein the output comprises at least one of the output data, parameters defining the data-analytic visualization, comments provided by the advanced user associated with the data-analytic visualization, or a combination thereof” to the “Certain Methods of Organizing Human Activities” grouping pertaining to enhancing visual analytics of a data analytics system using a computer. 
		The additional element(s) concerning the “machine learning model” in Dependent Claims 8 and 15, merely narrow the abstract ideas concerning “wherein the threshold identifies at least one of a percentage-of-usage with respect to the data-analytic visualization, a data-point to data-point change with respect to data associated with the data-analytic visualization, a maximum number associated with reporting the data-analytic visualization, an identification of the data-analytic visualization generated being associated with a sequentially generated data-analytic visualization that is generated a defined number of times, a process-flow indicia associated with generating the data-analytic visualization, or combination thereof” to the “Certain Methods of Organizing Human Activities” grouping pertaining to enhancing visual analytics of a data analytics system using a computer. 
		The additional element(s) concerning the “machine learning model” in Dependent Claim 9, merely narrow the abstract ideas concerning “wherein the percentage-of-usage comprises a relative frequency of the data-analytic visualization generated” to the “Certain Methods of Organizing Human Activities” grouping pertaining to enhancing visual analytics of a data analytics system using a computer. 
		The additional element(s) concerning the “machine learning model” in Dependent Claim 12, merely narrow the abstract ideas concerning “further comprising, responsive to reporting the data-analytic visualization, receiving at least one of a voting input, a scoring input, or combination thereof, relative to the data-analytic visualization reported” to the “Certain Methods of Organizing Human Activities” grouping pertaining to enhancing visual analytics of a data analytics system using a computer. 
		The additional element(s) concerning the “machine learning model” in Dependent Claim 14, merely narrow the abstract ideas concerning “apply a threshold to the data-analytic visualization generated responsive to the data analytics system” and “report the data-analytic visualization responsive to the second input data received by the data analytics system from the second user if the data-analytic visualization meets the threshold” to the “Certain Methods of Organizing Human Activities” grouping pertaining to enhancing visual analytics of a data analytics system using a computer. 
		The additional element(s) concerning the “machine learning model” in Dependent Claim 18, merely narrow the abstract ideas concerning “infer an output relative to the second input data received by the data analytics system from the second user, and wherein the output comprises at least one of the first output data, parameters defining the data-analytic visualization, comments provided by the first user associated with the data-analytic visualization, or a combination thereof” to the “Certain Methods of Organizing Human Activities” Processes” groupings pertaining to enhancing visual analytics of a data analytics system using a computer. 
		The additional element(s) concerning the “machine learning model” in Dependent Claim 19, merely narrow the abstract ideas concerning “receive at least one of a voting input, a scoring input, or combination thereof, from the second user relative to the data-analytic visualization reported, for further training” to the “Certain Methods of Organizing Human Activities” grouping pertaining to enhancing visual analytics of a data analytics system using a computer. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
		“capturing, by a computing device, input data and output data associated with a data-	analytic visualization generated by an advanced user using the data analytics system” (see 	Independent Claim 1);
		“mapping, by the computing device, the input data and output data together to define 	the data-analytic visualization generated” (see Independent Claim 1);
		“training a machine learning model relative to the mapped input data and output data 	for generating the data-analytic visualization” (see Independent Claim 1);
		“applying a threshold to the data-analytic visualization responsive to the data-analytic 	visualization being generated during a usage of the data analytics system referencing the 	machine learning model” (see Independent Claim 1);
		“reporting the data-analytic visualization generated during the usage of the data 	analytics system if the data-analytic visualization meets the threshold” (see Independent Claim 	1);
		“capture first input data and first output data responsive to deconstructing a data-	analytic visualization generated by a first user using the data analytics system” (see Independent 	Claim 13);
		“train a machine learning model relative to the first input data and first output data 	mapped for generating the data-analytic visualization” (see Independent Claim 13);
		“report, by the data analytics system referencing the machine learning model, the data-	analytic visualization responsive to second input data received by the data analytics system 	from a second user” (see Independent Claim 13);
		“capture first input data and first output data responsive to deconstructing a data-	analytic visualization generated by an advanced user using a data analytics system” (see 	Independent Claim 20);
		“train a machine learning model relative to the first input data and first output data 	mapped for generating the data-analytic visualization responsive to second input data 	received by the 	machine learning model from a second user” (see Independent Claim 20);
		“report, by the data analytics system referencing the machine learning model, the data-	analytic visualization responsive to the second input data received from the second user if at 	least one of a threshold is not applied against the data-analytic visualization, or a 	threshold is applied and the data-analytic visualization meets the threshold” (see Independent 	Claim 20)
		Independent Claims 1, 13 and 20 recite additional elements that do not integrate the 	abstract idea into a practical application because they do not impose any meaningful limits on 	practicing the abstract idea. The additional elements include (e.g., “data analytics system”, 	“computing device” & a “machine learning model”) in conjunction with the limitations, 	are no 	more than mere instructions to implement an abstract idea on a computer or using a 	computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These 	additional elements are utilized to link the use of the judicial exception to a particular 	technological environment or field of use regarding enhancing visual analytics for reporting the 	data analytic visualization generated during the usage of the data analytics system if the data-	analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Independent 	Claims 1, 13 and 20, merely narrow the abstract ideas concerning “training the machine learning 	model relative to the mapped input data and output data for generating the data-analytic 	visualization”, “report, the data-analytic visualization responsive to second input data received by 	the data analytics system from a second user”, “the data-analytic visualization responsive to 	second input data received from the second user if at least one of a threshold is not applied against 	the data-analytic visualization, or a threshold is applied and the data-analytic visualization meets 	a threshold” and “applying a threshold to the data-analytic visualization responsive to the data-	analytic visualization being generated during a usage” with the limitations that are no more than 	mere instructions to implement an abstract idea on a computer or using a computer as a tool to 	“apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are 	utilized to link the use of the judicial exception to a particular technological environment or 	field of use regarding enhancing visual analytics for reporting the data analytic visualization 	generated during the usage of the data analytics system if the data-analytic visualization meets 	the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		Dependent Claims 2-12 and 14-19 recite additional elements such as (e.g., “data 	analytics system”, “computing device” & a “machine learning model”, etc…) that in conjunction 	with these claim limitations are mere instructions to implement an abstract idea on a computer 	or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 	These additional elements are utilized to link the use of the judicial exception to a particular 	technological environment or field of use regarding enhancing visual analytics for reporting the 	data analytic visualization generated during the usage of the data analytics system if the data-	analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claim 4, merely narrow the abstract ideas concerning “wherein the machine learning model comprises at least one of a hybrid machine learning model, a semi-supervised machine learning model, an unsupervised machine learning model, a supervised machine learning model, or combination thereof” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization 	generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claim 5, merely narrow the abstract ideas concerning “wherein the machine learning model infers an output relative to the input data captured, and wherein the output comprises at least one of the output data, parameters defining the data-analytic visualization, comments provided by the advanced user associated with the data-analytic visualization, or a combination thereof” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claims 8 and 15, merely narrow the abstract ideas concerning “wherein the threshold identifies at least one of a percentage-of-usage with respect to the data-analytic visualization, a data-point to data-point change with respect to data associated with the data-analytic visualization, a maximum number associated with reporting the data-analytic visualization, an identification of the data-analytic visualization generated being associated with a sequentially generated data-analytic visualization that is generated a defined number of times, a process-flow indicia associated with generating the data-analytic visualization, or combination thereof” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claim 9, merely narrow the abstract ideas concerning “wherein the percentage-of-usage comprises a relative frequency of the data-analytic visualization generated” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claim 12, merely narrow the abstract ideas concerning “further comprising, responsive to reporting the data-analytic visualization, receiving at least one of a voting input, a scoring input, or combination thereof, relative to the data-analytic visualization reported” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claim 14, merely narrow the abstract ideas concerning “apply a threshold to the data-analytic visualization generated responsive to the data analytics system” and “report the data-analytic visualization responsive to the second input data received by the data analytics system from the second user if the data-analytic visualization meets the threshold” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claim 18, merely narrow the abstract ideas concerning “infer an output relative to the second input data received by the data analytics system from the second user, and wherein the output comprises at least one of the first output data, parameters defining the data-analytic visualization, comments provided by the first user associated with the data-analytic visualization, or a combination thereof” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization 	generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claim 19, merely narrow the abstract ideas concerning “receive at least one of a voting input, a scoring input, or combination thereof, from the second user relative to the data-analytic visualization reported, for further training” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Dependent Claim 12 reflect mere data gathering such as (e.g., “responsive to reporting the data-analytic visualization, receiving at least one of a voting input, a scoring input, or combination thereof, relative to the data-analytic visualization reported for further training the machine learning model” (see Dependent Claim 12)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
 [Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are 	further inspected by the Examiner under the current examining guidelines, and found, both 	individually and as a whole not to include additional elements that are sufficient to amount to 	significantly more than the judicial exception because the additional elements or combination of 	elements in the claims amount to no more than recitation of ubiquitous structure recited at a high 	level such as [“a computing device” as corroborated via Applicant’s Specification ¶ [046] denoting 	“the computing device 302 may be a server, desktop computer, notebook computer, mobile 	device, handheld device, or other computing device or system.” “The processor” as corroborated 	via Applicant’s Specification ¶ [046] denoting that the processor may be any central processing 	unit (CPU) with one or more cores.” “The memory” as corroborated via	Applicant’s 	Specification ¶ [046] denoting that the memory may be any transitory and/or non-	transitory, machine-readable media (e.g., computer/processor-readable media), such as a 	RAM, ROM, flash, cache, SSD, or a combination thereof, for storing program files, data, 	an 	operating system, and other executable instructions.” “The data analytics system” as 	corroborated via Applicant’s Specification ¶ [049] denoting that the data analytics system 	may be any data analytics system designed for enabling data investigations by a user, for instance 	studying, reviewing, analyzing, and reporting on data, and for visually analyzing those 	investigations with data-analytic visualizations, for example with charts, graphs, or other visual 	representations.”].
		The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are 	not enough to qualify as significantly more when recited in a claim with an abstract idea 	including adding the words “apply it” (or an equivalent) with the judicial exception, or mere 	instructions to implement an abstract idea on a computer, and generally linking the use 	of the 	judicial exception to a particular technological environment or field of use.
		Independent Claims 1, 13 and 20 recite additional elements such as (e.g., “data analytics system”, “computing device” & a “machine learning model”, etc…) in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
	The additional element(s) concerning the “machine learning model” in Independent 	
Claims 1, 13 and 20, merely narrow the abstract ideas concerning “training the machine learning model relative to the mapped input data and output data for generating the data-analytic visualization”, “report, the data-analytic visualization responsive to second input data received by the data analytics system from a second user”, “the data-analytic visualization responsive to second input data received from the second user if at least one of a threshold is not applied against the data-analytic visualization, or a threshold is applied and the data-analytic visualization meets a threshold” and “applying a threshold to the data-analytic visualization responsive to the data-analytic visualization being generated during a usage” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		Dependent Claims 2-12 and 14-19 recite additional elements such as (e.g., “data analytics system”, “computing device” & a “machine learning model”, etc…) in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claim 4, merely narrow the abstract ideas concerning “wherein the machine learning model comprises at least one of a hybrid machine learning model, a semi-supervised machine learning model, an unsupervised machine learning model, a supervised machine learning model, or combination thereof” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization 	generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claim 5, merely narrow the abstract ideas concerning “wherein the machine learning model infers an output relative to the input data captured, and wherein the output comprises at least one of the output data, parameters defining the data-analytic visualization, comments provided by the advanced user associated with the data-analytic visualization, or a combination thereof” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claims 8 and 15, merely narrow the abstract ideas concerning “wherein the threshold identifies at least one of a percentage-of-usage with respect to the data-analytic visualization, a data-point to data-point change with respect to data associated with the data-analytic visualization, a maximum number associated with reporting the data-analytic visualization, an identification of the data-analytic visualization generated being associated with a sequentially generated data-analytic visualization that is generated a defined number of times, a process-flow indicia associated with generating the data-analytic visualization, or combination thereof” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claim 9, merely narrow the abstract ideas concerning “wherein the percentage-of-usage comprises a relative frequency of the data-analytic visualization generated” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claim 12, merely narrow the abstract ideas concerning “further comprising, responsive to reporting the data-analytic visualization, receiving at least one of a voting input, a scoring input, or combination thereof, relative to the data-analytic visualization reported” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claim 14, merely narrow the abstract ideas concerning “apply a threshold to the data-analytic visualization generated responsive to the data analytics system” and “report the data-analytic visualization responsive to the second input data received by the data analytics system from the second user if the data-analytic visualization meets the threshold” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claim 18, merely narrow the abstract ideas concerning “infer an output relative to the second input data received by the data analytics system from the second user, and wherein the output comprises at least one of the first output data, parameters defining the data-analytic visualization, comments provided by the first user associated with the data-analytic visualization, or a combination thereof” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization 	generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning model” in Dependent Claim 19, merely narrow the abstract ideas concerning “receive at least one of a voting input, a scoring input, or combination thereof, from the second user relative to the data-analytic visualization reported, for further training” with the limitations that are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use regarding enhancing visual analytics for reporting the data analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in the field of data analytics (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Dependent Claim 12 reflect mere data gathering such as (e.g., “responsive to reporting the data-analytic visualization, receiving at least one of a voting input, a scoring input, or combination thereof, relative to the data-analytic visualization reported for further training the machine learning model” (see Dependent Claim 12)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05(g)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 103
8.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all 	obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.		Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 	Application (US 2019/0102700 A1) to Babu, and in view of US Patent Application (US 	2018/0173372 A1) to Greenspan. 
		Regarding Independent Claim 1, Babu method of enhancing visual analytics of a data 	analytics system teaches the following:
- capturing, by a computing device (see at least Babu: ¶ [0133] & Fig. 16. Babu notes the computing devices 1602, 1604, 1606 and 1608.), input data and output data associated with a data-analytic visualization generated by an advanced user using the data analytics system (see at least Babu: ¶ [0056] & ¶ [0136]. Babu notes that the labeled training data set is used to build the system model representing the learned relation between the input, output, and system parameters. In contrast to supervised learning, unsupervised learning techniques are not provided with labels (i.e., there is no output vector).  A client device may provide an interface that enables a user of the client device to interact with the client device. The client device may also output information to the user via this interface. See also ¶ [0042]: “A model may refer to a machine learning-based model or other models (e.g., analytical models or rules) that can be used to analyze data, such as making inferences or predictions based on the data. A user may create a data flow to train a model and execute the data flow to create the model.” See Fig. 14 of Babu.)
- mapping, by the computing device (see at least Babu: ¶ [0133] & Fig. 16. Babu notes the computing devices 1602, 1604, 1606 and 1608.), the input data and output data together to define the data-analytic visualization generated (see at least Babu: ¶ [0132] & Fig. 15. Babu notes updating the model selector may include adding a new rule to the set of rules, revising a rule in the set of rules, or revising the trainable selection model. Babu teaches updating the model group may include retraining a first ML model in the model group based on the analyzing and the score, and adding the retrained first ML model to the model group.  Updating the model selector may include adding a new rule to the set of rules, revising a rule in the set of rules, or revising the trainable selection model. Updating the model group may include retraining a first ML model in the model group based on the analyzing and the score, and adding the retrained first ML model to the model group.)
- training a machine learning model relative to the mapped input data and output data for generating the data-analytic visualization (see at least Babu: ¶ [0041-0042]. Babu teaches that model training may refer to training machine learning models in data flows. As used herein, a model may refer to a machine learning-based model or other models (e.g., analytical models or rules) that can be used to analyze data, such as making inferences or predictions based on the data. By training the selector in the production environment to dynamically select a model or a combination of different models from a model group (and/or a strategy for combining the models), the model group and the selector may achieve the optimum results in any context and for any input data. See also Babu at ¶ [0056]. “Machine learning techniques can be used to construct a prediction model that extracts useful knowledge (e.g., feature vectors) from training data, and uses it to make inferences about future data. Existing machine learning techniques can be categorized by the intended structure of the model.”)
	Babu method of enhancing visual analytics of a data analytics system doesn’t explicitly teach or suggest the following:
- applying a threshold to the data-analytic visualization responsive to the data-analytic visualization being generated during a usage of the data analytics system referencing the machine learning model;
- reporting the data-analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold 
Greenspan however in the analogous art of enhancing visual analytics of a data analytics system teaches the following:
- applying a threshold to the data-analytic visualization responsive to the data-analytic visualization being generated during a usage of the data analytics system referencing the machine learning model (see at least Greenspan: ¶ [0095-0096] & ¶ [0104]. Greenspan notes that some embodiments may determine that the second user selected the second graph to replace the first graph or other graphs more than a threshold amount of times in previous sessions (like more than a threshold frequency). In some embodiments, the inference may be based on a role of the second user, for instance, determining that users having the second user's role made such a change more than a threshold amount. Also at ¶ [0048]: “A selector may select a model from a model group randomly, sequentially (in a round robin fashion), based on a frequency for each model (e.g., using model A 60% of the time, model B 30% of the time, and model C 10% of the time), or based on certain attributes of the input data.”)
- reporting the data-analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold (see at least Greenspan: ¶ [0036] & ¶ [0056-0057]. Greenspan notes that the effectiveness scores serving as values may be relative measures of graph effectiveness based on information reported by users, for example, expert users providing a training set, for example, effectiveness scores may be values from 0 to 10, with 10 indicating that a corresponding graph is relatively effective, and thus well-suited, for metrics having the corresponding feature and metric values having the corresponding feature. In some cases, the effectiveness scores are ratings provided by humans or are inferred with computational techniques described below. Some embodiments may select those graphs above a threshold rank, and some embodiments may select those graphs having effectiveness scores above a threshold. In some cases, the number, and in some cases type, of the graphs may be selected based on content negotiation with a computing device on which the graph is to be displayed. Also at ¶ [0048]: “A selector may select a model from a model group randomly, sequentially (in a round robin fashion), based on a frequency for each model (e.g., using model A 60% of the time, model B 30% of the time, and model C 10% of the time), or based on certain attributes of the input data.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Babu method of enhancing visual analytics of a data analytics system with the aforementioned teachings regarding applying a threshold to the data-analytic visualization responsive to the data-analytic visualization being generated during a usage of the data analytics system referencing the machine learning model & reporting the data-analytic visualization generated during the usage of the data analytics system if the data-analytic visualization meets the threshold in view of Greenspan, wherein some embodiments automatically generate dashboards for analytics driven applications. Some embodiments select graphs for the dashboards with machine learning models. The models are trained to select graphs based on features and patterns found in the data being analyzed, heuristics from user preferences and role requirements, as well as behavior patterns exhibited during task performance. Some embodiments may select relatively efficient visual representations for dashboard content based on data features, user preferences, social-network-based recommendations, or expert behavior analysis, which is expected to assist users extracting insights from the data (see at least Greenspan: ¶ [0021]).
Further, the claimed invention is merely a combination of old elements in a similar field of enhancing visual analytics of a data analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Greenspan, the results of the combination were predictable.

		Regarding Independent Claim 13, Babu system of enhancing visual analytics of a data 	analytics system teaches the following:
	- comprising instructions that, when executed by a computing device (see at least Babu: ¶ [0133] 	& Fig. 16. Babu notes the computing devices 1602, 1604, 1606 and 1608.), cause the 	computing device to:
	- capture first input data and first output data responsive to deconstructing a data-analytic 	visualization generated by a first user using the data analytics system (see at least Babu: ¶ 	[0056] & ¶ [0136]. Babu notes that the labeled training data set is used to build the system model 	representing the learned relation between the input, output, and system parameters. In contrast 	to supervised learning, unsupervised learning techniques are not provided with labels (i.e., there 	is no output vector).  A client device may provide an interface that enables a user of the client 	device to interact with the client device. The client device may also output information to the user 	via this interface. See also ¶ [0042]: “A model may refer to a machine learning-based model or 	other models (e.g., analytical models or rules) that can be used to analyze data, such as making 	inferences or predictions based on the data. A user may create a data flow to train a model and 	execute the data flow to create the model.” See Fig. 14 of Babu.)
- train a machine learning model relative to the first input data and first output data mapped for generating the data-analytic visualization (see at least Babu: ¶ [0041-0042]. Babu teaches that model training may refer to training machine learning models in data flows. As used herein, a model may refer to a machine learning-based model or other models (e.g., analytical models or rules) that can be used to analyze data, such as making inferences or predictions based on the data. By training the selector in the production environment to dynamically select a model or a combination of different models from a model group (and/or a strategy for combining the models), the model group and the selector may achieve the optimum results in any context and for any input data. See also Babu at ¶ [0056]. “Machine learning techniques can be used to construct a prediction model that extracts useful knowledge (e.g., feature vectors) from training data, and uses it to make inferences about future data. Existing machine learning techniques can be categorized by the intended structure of the model.”)
		Babu system of enhancing visual analytics of a data analytics system doesn’t explicitly 	teach or suggest the following:
	- report, by the data analytics system referencing the machine learning model, the data-analytic 	visualization responsive to second input data received by the data analytics system from a 	second user 
Greenspan however in the analogous art of enhancing visual analytics of a data analytics system teaches the following:
	- report, by the data analytics system referencing the machine learning model, the data-analytic 	visualization responsive to second input data received by the data analytics system from a 	second user (see at least Greenspan: ¶ [0095] & (Claim 10 of Greenspan). Greenspan notes 	inferring that the second user prefers to view the first metric in a second graph, as indicated by 	block 206. The second graph may be different from the first graph with which the first user 	reviews the first metric. For example, the first user may wish to view a given metric in a pie 	chart, while the second user wishes to view that metric in a stacked bar graph or heat map. 	Embodiments may infer such differences across the various pairwise permutations of graphs 	described above. In some embodiments, the inference may be the result of customizing a 	dashboard for the second user and reaching a different set of customizations from that that 	occurred when customizing a dashboard for the first user. In some embodiments, the inference 	may be based on a record of previous interactions with the second user in which the second user 	(or others in the same role) selected the second graph to review the first metric. Also training a 	machine learning model to infer that the second user prefers to view the first metric in the 	second graph based on records of previous sessions including the second user and indicating 	modifications to a GUI made by the second user, wherein: instructing the second 	computing 	device to display in the second GUI the second graph comprises inputting an identifier of the 	second user into the trained machine learning model to 	output a result upon which the inference 	is based.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Babu system of enhancing visual analytics of a data analytics system with the aforementioned teachings regarding report, by the data analytics system referencing the machine learning model, the data-analytic visualization responsive to second input data received by the data analytics system from a second user in view of Greenspan, wherein some embodiments automatically generate dashboards for analytics driven applications. Some embodiments select graphs for the dashboards with machine learning models. The models are trained to select graphs based on features and patterns found in the data being analyzed, heuristics from user preferences and role requirements, as well as behavior patterns exhibited during task performance. Some embodiments may select relatively efficient visual representations for dashboard content based on data features, user preferences, social-network-based recommendations, or expert behavior analysis, which is expected to assist users extracting insights from the data (see at least Greenspan: ¶ [0021]).
Further, the claimed invention is merely a combination of old elements in a similar field of enhancing visual analytics of a data analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Greenspan, the results of the combination were predictable.

		Regarding Independent Claim 20, Babu non-transitory machine-readable storage 	medium of enhancing visual analytics of a data analytics system teaches the following:
	- storing instructions that (see at least Babu: ¶ [0003] & ¶ [0037].), when executed by at least 	one computing device (see at least Babu: ¶ [0133] & Fig. 16. Babu notes the computing 	devices 	1602, 1604, 1606 and 1608.), cause the at least one computing device to:
	- capture first input data and first output data responsive to deconstructing a data-analytic 	visualization generated by an advanced user using a data analytics system (see at least Babu: ¶ 	[0056] & ¶ [0136]. Babu notes that the labeled training data set is used to build the system model 	representing the learned relation between the input, output, and system parameters. In contrast 	to supervised learning, unsupervised learning techniques are not provided with labels (i.e., there 	is no output vector).  A client device may provide an interface that enables a user of the client 	device to interact with the client device. The client device may also output information to the user 	via this interface. See also ¶ [0042]: “A model may refer to a machine learning-based model or 	other models (e.g., analytical models or rules) that can be used to analyze data, such as making 	inferences or predictions based on the data. A user may create a data flow to train a model and 	execute the data flow to create the model.” See Fig. 14 of Babu.)
	- train a machine learning model relative to the first input data and first output data mapped 	for generating the data-analytic visualization responsive to second input data received by the 	machine learning model from a second user (see at least Babu: ¶ [0041-0042]. Babu teaches that 	model training may refer to training machine learning models in data flows. As used herein, a 	model may refer to a machine learning-based model or other models (e.g., analytical models or 	rules) that can be used to analyze data, such as making inferences or predictions based on the 	data. By training the selector in the production environment to dynamically select a model or a 	combination of different models from a model group (and/or a strategy for combining the models), 	the model group and the selector may achieve the optimum results in any context and for any 	input data. See also Babu at ¶ [0056]. “Machine learning techniques can be used to construct a 	prediction model that extracts useful knowledge (e.g., feature vectors) from training data, and 	uses it to make inferences about future data. Existing machine learning techniques can be 	categorized by the intended structure of the model.”)
		Babu non-transitory machine-readable storage medium of enhancing visual analytics of 	a data analytics system doesn’t explicitly teach or suggest the following:
	- report, by the data analytics system referencing the machine learning model, the data-analytic 	visualization response to the second input data received from the second user if at least one of 	a threshold is not applied against the data-analytic visualization, or a threshold is applied and 	the data-analytic visualization meets the threshold 
Greenspan however in the analogous art of enhancing visual analytics of a data analytics system teaches the following:
	- report, by the data analytics system referencing the machine learning model, the data-analytic 	visualization response to the second input data received from the second user if at least one of 	a threshold is not applied against the data-analytic visualization, or a threshold is applied and 	the data-analytic visualization meets the threshold (see at least Greenspan: ¶ [0036] & ¶ [0056-	0057]. Greenspan notes that the effectiveness scores serving as values may be relative measures 	of graph effectiveness based on information reported by users, for example, expert users providing 	a training set, for example, effectiveness scores may be values from 0 to 10, with 10 indicating 	that a corresponding graph is relatively effective, and thus well-suited, for metrics having the 	corresponding feature and metric values having the corresponding feature. In some cases, the 	effectiveness scores are ratings provided by humans or are inferred with computational 	techniques described below. Some embodiments may select those graphs above a threshold rank, 	and some embodiments may select those graphs having effectiveness scores above a threshold. In 	some cases, the number, and in some cases type, of the graphs may be selected based on content 	negotiation with a computing device on which the graph is to be displayed. Also at ¶ [0063]: “Next, 	some embodiments may adjust effectiveness scores based on feedback, as indicated by block 46. 	In some embodiments, the adjustment may include using the feedback as a training set in the 	operation of block 32 and using the pre-adjustment effectiveness scores as the selected initial 	effectiveness scores in block 34, before proceeding through the above-describe techniques to 	determine effectiveness scores.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Babu non-transitory machine-readable storage medium of enhancing visual analytics of a data analytics system with the aforementioned teachings regarding report, by the data analytics system referencing the machine learning model, the data-analytic visualization response to the second input data received from the second user if at least one of a threshold is not applied against the data-analytic visualization, or a threshold is applied and the data-analytic visualization meets the threshold in view of Greenspan, wherein some embodiments automatically generate dashboards for analytics driven applications. Some embodiments select graphs for the dashboards with machine learning models. The models are trained to select graphs based on features and patterns found in the data being analyzed, heuristics from user preferences and role requirements, as well as behavior patterns exhibited during task performance. Some embodiments may select relatively efficient visual representations for dashboard content based on data features, user preferences, social-network-based recommendations, or expert behavior analysis, which is expected to assist users extracting insights from the data (see at least Greenspan: ¶ [0021]).
Further, the claimed invention is merely a combination of old elements in a similar field of enhancing visual analytics of a data analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Greenspan, the results of the combination were predictable.

Regarding Dependent Claim 2, Babu / Greenspan method for enhancing visual analytics of a data analytics system teaches the limitations of Independent Claim 1 above, and Babu further teaches the method for enhancing visual analytics of a data analytics system comprising:
	- wherein capturing the input data and output data comprises deconstructing the data-analytic 	visualization generated by the advanced user to capture the input data and the output data (see 	at least Babu: ¶ [0056] & ¶ [0136]. Babu notes that the labeled training data set is used to build 	the system model representing the learned relation between the input, output, and system 	parameters. In contrast 	to supervised learning, unsupervised learning techniques are not provided 	with labels (i.e., there is no output vector).  A client device may provide an interface that enables 	a user of the client device to interact with the client device. The client device may also output 	information to the user 	via this interface. See also ¶ [0042]: “A model may refer to a machine 	learning-based model or other models (e.g., analytical models or rules) that can be used to analyze 	data, such as making inferences or predictions based on the data. A user may create a data flow 	to train a model and execute the data flow to create the model.” See Fig. 14 of Babu.), 	wherein the input data is indicative of data fields selected by the advanced user for generating 	the data-analytic visualization (see at least Babu: ¶ [0048] & ¶ [0088]. Babu notes that 	selector 530 may be used to select one or more 	models among models within a given model 	group to analyze given input data (e.g., make inference or prediction based on the input data). A 	selector may use a set of rules and scoring metrics to select the one or more models. In some 	embodiments, 	a selector may select a model from a model group randomly, sequentially (in a 	round robin fashion), based on a frequency for each model (e.g., using model A 60% of the time, 	model B 30% of the time, and model C 10% of the time), or based on certain attributes of the input 	data. See also ¶ [0165].), and the output data is indicative of parameters defining the data-	analytic visualization (see at least Babu: ¶ [0044] & ¶ [0056]. Babu notes that the different 	versions of a model might differ in their hyper-parameters or other parameters, and may be 	trained using different training data. The different versions may be evaluated against various test 	datasets to identify one or more of them to deploy in a production environment. The labeled 	training data set is used to build the system model representing the learned relation between the 	input, output, and system parameters.)

Regarding Dependent Claim 3, Babu / Greenspan method for enhancing visual analytics of a data analytics system teaches the limitations of Claims 1-2 above, and Babu further teaches the method for enhancing visual analytics of a data analytics system comprising:
	- the input data further comprises external profiling attributes comprising at least one of a time 	range associated with the data-analytic visualization, or the advanced user’s role in a business 	organization for using the data analytics system (see at least Babu: ¶ [0048] & ¶ [0165]. Babu 	notes that a selector may select a model from a model group randomly, sequentially (in a round 	robin fashion), based on a frequency for each model (e.g., using model A 60% of the time, model 	B 30% of the time, and model C 10% of the time), or based on certain attributes of the input 	data.  IMS 1728 may be configured to provide various security-related services such as identity 	services, such as information access management, authentication and authorization services, 	services for managing customer identities and roles and related capabilities, and the like.)
	- the output data further comprises at least one of an identification of the data-analytic 	visualization being associated with a sequentially generated data-analytic visualization, or a 	process-flow indicia associated with generating the data-analytic visualization (see at least 	Babu: ¶ [0076] & ¶ [0101]. Babu notes that at 450, if multiple models (e.g., multiple version of a 	model) or a group of models are published for scoring, these models or versions of a model can 	be dynamically selected by a selector based on certain rules or strategies, such as partitioning 	input data among these models or versions randomly, sequentially, based on assigned 	frequencies, based on attributes of the input data, or based on certain learned rules or criteria. 	The dynamically selected models may be applied to real time input data to generate inference 	result. See also Fig. 14 of Baba.)

Regarding Dependent Claim 4, Babu / Greenspan method for enhancing visual analytics of a data analytics system teaches the limitations of Independent Claim 1 above, and Babu further teaches the method for enhancing visual analytics of a data analytics system comprising:
	- wherein the machine learning model comprises at least one of a hybrid machine learning 	model, a semi-supervised machine learning model, an unsupervised machine learning model, a 	supervised machine learning model, or combination thereof (see at least Babu: ¶ [0056]. Babu 	teaches that most machine learning techniques fall into the categories of supervised, 	unsupervised, and reinforcement learning. In supervised learning, machine learning techniques 	are provided with a labeled training data set. The labeled training data set is used to build the 	system 	model representing the learned relation between the input, output, and system 	parameters. In contrast to supervised learning, unsupervised learning techniques are not 	provided with labels (i.e., there is no output vector). The goal of an unsupervised learning 	technique may include, for example, classifying the sample sets into different groups or 	clusters 	by investigating the similarity between the input samples. In reinforcement learning techniques, 	the system may learn by interacting with its environment. Some machine learning techniques may 	share characteristics of 	both supervised and unsupervised learning methods.)

Regarding Dependent Claim 5, Babu / Greenspan method for enhancing visual analytics of a data analytics system teaches the limitations of Independent Claim 1 above, and Babu further teaches the method for enhancing visual analytics of a data analytics system comprising:
	- wherein the machine learning model infers an output relative to the input data captured, and 	wherein the output comprises at least one of the output data, parameters defining the data-	analytic visualization, comments provided by the advanced user associated with the data-	analytic visualization, or a combination thereof (see at least Babu: ¶ [0047] & ¶ [0076]. Babu 	notes that a model group may include a set of ML models that can be used to extract features and 	infer additional information from input data, such as classifying objects, predicting future 	events, or determining preventive actions, and the like. Models can be added to or removed 	from a model group. The dynamically selected models may be applied to real time input data to 	generate inference results. At 460, score data may be generated based on the inference 	results. ¶ [0085]: Scoring entity 505 may include any entity that can be used to analyze given input 	data (e.g., performing inferences using the input data) and the analysis results may be used to 	determine a score for scoring entity 505.) 

Regarding Dependent Claim 6, Babu / Greenspan method for enhancing visual analytics of a data analytics system teaches the limitations of Independent Claim 1 above, and Greenspan further teaches the method for enhancing visual analytics of a data analytics system comprising:
	- wherein the output data comprises comments provided by the advanced user (see at least 	Greenspan: ¶ [0046]. Greenspan notes that some embodiments may receive user requests to 	search for templates based on task, role and expertise of the template owner, identify responsive 	templates, and receive and add reviews to a record of a responsive template if the template is 	found to be useful, as indicated by received user feedback (e.g., comments, ratings, or usage).) 	relative to at least one of the data-analytic visualization generated, rationale describing an 	effectiveness of the data-analytic visualization, a data-analytic visualization performed by 	which the data-	analytic visualization is generated, process-flow steps considered in generating 	the data-analytic visualization, data fields considered in generating the data-analytic 	visualization, or combination thereof (see at least Greenspan: ¶ [0049-0050] & Figs. 6-8.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Babu method of enhancing visual analytics of a data analytics system with the aforementioned teachings regarding wherein the output data comprises comments provided by the advanced user relative to at least one of the data-analytic visualization generated, rationale describing an effectiveness of the data-analytic visualization, a data-analytic visualization performed by which the data-analytic visualization is generated, process-flow steps considered in generating the data-analytic visualization, data fields considered in generating the data-analytic visualization, or combination thereof in view of Greenspan, wherein may implement a behavior-driven approach that improves the graph based on logged usage while users engage in complex problem-solving processes. Users may initially be shown a default template selected by the system, but if an anomaly or an outlier is detected by the user, users may input a request to change to a different graph that will provide more details or it will allow the user to bring relevant context to the data (see at least Greenspan: ¶ [0047]).
Further, the claimed invention is merely a combination of old elements in a similar field of enhancing visual analytics of a data analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Greenspan, the results of the combination were predictable.

Regarding Dependent Claim 7, Babu / Greenspan method for enhancing visual analytics of a data analytics system teaches the limitations of Independent Claim 1 above, and Greenspan further teaches the method for enhancing visual analytics of a data analytics system comprising:
	- wherein the usage of the data analytics system occurs relative to at least one of the advanced 	user or a non-advanced user using the data analytics system (see at least Greenspan: ¶ [0095] 	& ¶ [0104]. Greenspan notes that some embodiments may determine that the second user 	selected the second graph to replace the first graph or other graphs more than a threshold 	amount of times in previous sessions (like more than a threshold frequency). In some 	embodiments, the inference may be based on a role of the second user, for instance, 	determining that users having the second user's role made such a change more than a 	threshold amount.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Babu method of enhancing visual analytics of a data analytics system with the aforementioned teachings regarding wherein the usage of the data analytics system occurs relative to at least one of the advanced user or a non-advanced user using the data analytics system in view of Greenspan, wherein may implement a behavior-driven approach that improves the graph based on logged usage while users engage in complex problem-solving processes. Users may initially be shown a default template selected by the system, but if an anomaly or an outlier is detected by the user, users may input a request to change to a different graph that will provide more details or it will allow the user to bring relevant context to the data (see at least Greenspan: ¶ [0047]).
Further, the claimed invention is merely a combination of old elements in a similar field of enhancing visual analytics of a data analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Greenspan, the results of the combination were predictable.

Regarding Dependent Claims 8 and 15, Babu / Greenspan method / system for enhancing visual analytics of a data analytics system teaches the limitations of Claims 1 and 13-14 above, and Greenspan further teaches the method / system for enhancing visual analytics of a data analytics system comprising:
	- wherein the threshold identifies at least one of a percentage-of-usage with respect to 	the data-analytic visualization generated relative to the machine learning model, a data-point 	to data-point change with respect to data associated with the data-analytic visualization, a 	maximum number associated with reporting the data-analytic visualization, an identification of 	the data-analytic visualization generated being associated with a sequentially generated data-	analytic visualization that is generated a number of times, a process-flow indicia associated 	with generating the data-analytic visualization, or combination thereof (see at least Greenspan: 	¶ [0095] & Figs. 6-8.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Babu method / system of enhancing visual analytics of a data analytics system with the aforementioned teachings regarding wherein the threshold identifies at least one of a percentage-of-usage with respect to the data-analytic visualization generated relative to the machine learning model, a data-point to data-point change with respect to data associated with the data-analytic visualization, a maximum number associated with reporting the data-analytic visualization, an identification of the data-analytic visualization generated being associated with a sequentially generated data-analytic visualization that is generated a number of times, a process-flow indicia associated with generating the data-analytic visualization, or combination thereof in view of Greenspan, wherein may implement a behavior-driven approach that improves the graph based on logged usage while users engage in complex problem-solving processes. Users may initially be shown a default template selected by the system, but if an anomaly or an outlier is detected by the user, users may input a request to change to a different graph that will provide more details or it will allow the user to bring relevant context to the data (see at least Greenspan: ¶ [0047]).
Further, the claimed invention is merely a combination of old elements in a similar field of enhancing visual analytics of a data analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Greenspan, the results of the combination were predictable.

Regarding Dependent Claim 9, Babu / Greenspan method for enhancing visual analytics of a data analytics system teaches the limitations of Claims 1 and 8 above, and Greenspan further teaches the method for enhancing visual analytics of a data analytics system comprising:
	- wherein the percentage-of-usage comprises a relative frequency of the data-analytic 	visualization generated relative to training the machine learning model (see at least 	Greenspan: ¶ [0095-0096] & ¶ [0111].)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Babu method of enhancing visual analytics of a data analytics system with the aforementioned teachings regarding wherein the percentage-of-usage comprises a relative frequency of the data-analytic visualization generated relative to training the machine learning model in view of Greenspan, wherein some embodiments automatically generate dashboards for analytics driven applications. Some embodiments select graphs for the dashboards with machine learning models. The models are trained to select graphs based on features and patterns found in the data being analyzed, heuristics from user preferences and role requirements, as well as behavior patterns exhibited during task performance. Some embodiments may select relatively efficient visual representations for dashboard content based on data features, user preferences, social-network-based recommendations, or expert behavior analysis, which is expected to assist users extracting insights from the data (see at least Greenspan: ¶ [0021]).
Further, the claimed invention is merely a combination of old elements in a similar field of enhancing visual analytics of a data analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Greenspan, the results of the combination were predictable.

Regarding Dependent Claims 10 and 16, Babu / Greenspan method / system for enhancing visual analytics of a data analytics system teaches the limitations of Claims 1, 8 and 13-15 above, and Greenspan further teaches the method / system for enhancing visual analytics of a data analytics system comprising:
- wherein the data-point to data-point change comprises at least one of an anomaly in data of the data-analytic visualization or a pattern in data of the data-analytic visualization (see at least Greenspan: ¶ [0092] & ¶ [0106]. Greenspan notes that the determination may be based on a pattern of behavior in past sessions. For example, some embodiments may log previous troubleshooting sessions with a analytics application and based on that log, infer that the second user or a user with a role of the second user is added to a collaborative session with more than a threshold frequency when a context of the ticket is presented by or to the first user or by users having a role of the first user. At ¶ [0106]: “In some cases, a user selection of the data point (or group of data points), in one shared graph causes visual changes to that shared graph and visual changes to other graphs depicting the same data.  For example, the first user may highlight a range of metric values in the graph 236, and the visual appearance of metric values within that range may change in both the graphs 236 and 244, for example, the data values may be highlighted, enlarged, or otherwise visually augmented to signify the selection to the user.” See also Greenspan at ¶ [0047].)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Babu method / system of enhancing visual analytics of a data analytics system with the aforementioned teachings regarding wherein the percentage-of-usage comprises a relative frequency of the data-analytic visualization generated relative to training the machine learning model in view of Greenspan, wherein some embodiments automatically generate dashboards for analytics driven applications. Some embodiments select graphs for the dashboards with machine learning models. The models are trained to select graphs based on features and patterns found in the data being analyzed, heuristics from user preferences and role requirements, as well as behavior patterns exhibited during task performance. Some embodiments may select relatively efficient visual representations for dashboard content based on data features, user preferences, social-network-based recommendations, or expert behavior analysis, which is expected to assist users extracting insights from the data (see at least Greenspan: ¶ [0021]).
Further, the claimed invention is merely a combination of old elements in a similar field of enhancing visual analytics of a data analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Greenspan, the results of the combination were predictable.

Regarding Dependent Claim 11, Babu / Greenspan method for enhancing visual analytics of a data analytics system teaches the limitations of Claims 1 and 8 above, and Greenspan further teaches the method for enhancing visual analytics of a data analytics system comprising:
- wherein the data-point to data-point change comprises at least one of a value difference between a data-point to an adjacent data-point in the data-analytic visualization, or a time-interval difference with respect to time data associated with the data-analytic visualization (see at least Greenspan: ¶ [0106-0107].)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Babu method of enhancing visual analytics of a data analytics system with the aforementioned teachings regarding wherein the data-point to data-point change comprises at least one of a value difference between a data-point to an adjacent data-point in the data-analytic visualization, or a time-interval difference with respect to time data associated with the data-analytic visualization in view of Greenspan, wherein some embodiments automatically generate dashboards for analytics driven applications. Some embodiments select graphs for the dashboards with machine learning models. The models are trained to select graphs based on features and patterns found in the data being analyzed, heuristics from user preferences and role requirements, as well as behavior patterns exhibited during task performance. Some embodiments may select relatively efficient visual representations for dashboard content based on data features, user preferences, social-network-based recommendations, or expert behavior analysis, which is expected to assist users extracting insights from the data (see at least Greenspan: ¶ [0021]).
Further, the claimed invention is merely a combination of old elements in a similar field of enhancing visual analytics of a data analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Greenspan, the results of the combination were predictable.

Regarding Dependent Claims 12 and 19, Babu / Greenspan method / system for enhancing visual analytics of a data analytics system teaches the limitations of Independent Claims 1 and 13 above, and Greenspan further teaches the method / system for enhancing visual analytics of a data analytics system comprising:
- responsive to reporting the data-analytic visualization (see at least Greenspan: ¶ [0047] & Figs. 6-8. Greenspan notes that based on trained models, the system may infer details about the user's problem solving process and take predictive action in the future. This information may be later used to select the position in the screen where the most viewed visualizations should be placed. For instance, the most important visualizations (as indicated by behavior data) may be located on the top-sight area of the screen.) receiving at least one of a voting input, a scoring input, or combination thereof, relative to the data-analytic visualization reported for further training the machine learning model (see at least Greenspan: ¶ [0036-0037] & ¶ [0111]. Greenspan notes that “The effectiveness scores serving as values may be relative measures of graph effectiveness based on information reported by users, for example, expert users providing a training set, for example, effectiveness scores may be values from 0 to 10, with 10 indicating that a corresponding graph is relatively effective, and thus well-suited, for metrics having the corresponding feature and metric values having the corresponding feature. In some cases, the effectiveness scores are ratings provided by humans or are inferred with computational techniques described below.” At ¶ [0111]: “A machine learning model may be trained in advanced of a current session. That machine learning model may receive as input a current state (or sequence of states) of the session, and the machine learning model may output a set of resources for which user interface inputs 248 are to be added. A variety of different techniques may be used to form and train such a machine learning model.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Babu method / system of enhancing visual analytics of a data analytics system with the aforementioned teachings regarding responsive to reporting the data-analytic visualization receiving at least one of a voting input, a scoring input, or combination thereof, relative to the data-analytic visualization reported for further training the machine learning model in view of Greenspan, wherein some embodiments automatically generate dashboards for analytics driven applications. Some embodiments select graphs for the dashboards with machine learning models. The models are trained to select graphs based on features and patterns found in the data being analyzed, heuristics from user preferences and role requirements, as well as behavior patterns exhibited during task performance. Some embodiments may select relatively efficient visual representations for dashboard content based on data features, user preferences, social-network-based recommendations, or expert behavior analysis, which is expected to assist users extracting insights from the data (see at least Greenspan: ¶ [0021]).
Further, the claimed invention is merely a combination of old elements in a similar field of enhancing visual analytics of a data analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Greenspan, the results of the combination were predictable.

Regarding Dependent Claim 14, Babu / Greenspan system for enhancing visual analytics of a data analytics system teaches the limitations of Independent Claim 13 above, and Greenspan further teaches the system for enhancing visual analytics of a data analytics system comprising:
- apply a threshold to the data-analytic visualization generated by the machine learning model responsive to the data analytics system referencing the machine learning model (see at least Greenspan: ¶ [0095-0096] & ¶ [0104]. Greenspan notes that some embodiments may determine that the second user selected the second graph to replace the first graph or other graphs more than a threshold amount of times in previous sessions (like more than a threshold frequency). In some embodiments, the inference may be based on a role of the second user, for instance, determining that users having the second user's role made such a change more than a threshold amount. Also at ¶ [0048]: “A selector may select a model from a model group randomly, sequentially (in a round robin fashion), based on a frequency for each model (e.g., using model A 60% of the time, model B 30% of the time, and model C 10% of the time), or based on certain attributes of the input data.”)
- report the data-analytic visualization responsive to the second input data received by the data analytics system from the second user if the data-analytic visualization meets the threshold (see at least Greenspan: ¶ [0036] & ¶ [0056-0057]. Greenspan notes that the effectiveness scores serving as values may be relative measures of graph effectiveness based on information reported by users, for example, expert users providing a training set, for example, effectiveness scores may be values from 0 to 10, with 10 indicating that a corresponding graph is relatively effective, and thus well-suited, for metrics having the corresponding feature and metric values having the corresponding feature. In some cases, the effectiveness scores are ratings provided by humans or are inferred with computational techniques described below. Some embodiments may select those graphs above a threshold rank, and some embodiments may select those graphs having effectiveness scores above a threshold. In some cases, the number, and in some cases type, of the graphs may be selected based on content negotiation with a computing device on which the graph is to be displayed. Also at ¶ [0048]: “A selector may select a model from a model group randomly, sequentially (in a round robin fashion), based on a frequency for each model (e.g., using model A 60% of the time, model B 30% of the time, and model C 10% of the time), or based on certain attributes of the input data.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Babu system of enhancing visual analytics of a data analytics system with the aforementioned teachings regarding apply a threshold to the data-analytic visualization generated by the machine learning model responsive to the data analytics system referencing the machine learning model & - report the data-analytic visualization responsive to the second input data received by the data analytics system from the second user if the data-analytic visualization meets the threshold in view of Greenspan, wherein some embodiments automatically generate dashboards for analytics driven applications. Some embodiments select graphs for the dashboards with machine learning models. The models are trained to select graphs based on features and patterns found in the data being analyzed, heuristics from user preferences and role requirements, as well as behavior patterns exhibited during task performance. Some embodiments may select relatively efficient visual representations for dashboard content based on data features, user preferences, social-network-based recommendations, or expert behavior analysis, which is expected to assist users extracting insights from the data (see at least Greenspan: ¶ [0021]).
Further, the claimed invention is merely a combination of old elements in a similar field of enhancing visual analytics of a data analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Greenspan, the results of the combination were predictable.

Regarding Dependent Claim 17, Babu / Greenspan system for enhancing visual analytics of a data analytics system teaches the limitations of Independent Claim 13 above, and Babu further teaches the system for enhancing visual analytics of a data analytics system comprising:
	- wherein the instructions further cause the computing device to deconstruct the data-	analytic visualization generated by the first user to capture the first input data and the 	first output data (see at least Babu: ¶ [0056] & ¶ [0136]. Babu notes that the labeled training 	data set is used to build 	the system model representing the learned relation between the input, 	output, and system parameters. In contrast to supervised learning, unsupervised learning 	techniques are not provided with labels (i.e., there is no output vector).  A client device may provide 	an interface that enables a user of the client device to interact with the client device. The 	client device may also output information to the user via this interface. See also ¶ [0042]: “A 	model may refer to a machine learning-based model or other models (e.g., analytical models or 	rules) that can be used to analyze data, such as making inferences or predictions based on the 	data. A user may create a data flow to train a model and execute the data flow to create the 	model.” See Fig. 14 of Babu.), and wherein the first input data is indicative of data fields selected 	by the first user for generating the data-analytic visualization (see at least Babu: ¶ [0048] & ¶ 	[0088]. Babu notes that selector 530 may be used to select one or more 	models among models 	within a given model group to analyze given input data (e.g., make inference or prediction based 	on the input data). A selector may use a set of rules and scoring metrics to select the one or more 	models. In some embodiments, 	a selector may select a model from a model group randomly, 	sequentially (in a round robin fashion), based on a frequency for each model (e.g., using model A 	60% of the time, model B 30% of the time, and model C 10% of the time), or based on certain 	attributes of the input data. See also ¶ [0165].), and the first output data is indicative of 	parameters defining the data-analytic visualization (see at least Babu: ¶ [0044] & ¶ [0056]. Babu 	notes that the different 	versions of a model might differ in their hyper-parameters or other 	parameters, and may be trained using different training data. The different versions may 	be evaluated against various test datasets to identify one or more of them to deploy in a 	production environment. The labeled training data set is used to build the system model 	representing the learned relation between the input, output, and system parameters.)

Regarding Dependent Claim 18, Babu / Greenspan system for enhancing visual analytics of a data analytics system teaches the limitations of Independent Claim 13 above, and Greenspan further teaches the system for enhancing visual analytics of a data analytics system comprising:
	- wherein the instructions further cause the machine learning model to infer an output 	relative 	to the second input data received by the data analytics system form the second user, and 	wherein the output comprises at least one of the first output data, parameters defining the 	data-analytic visualization, comments provided by the first user associated with the data-	analytic visualization, or a combination thereof (see at least Greenspan: ¶ [0004] & ¶ [0095]. 	Greenspan notes that determining that the first graph is to be shared on a second computing 	device 	associated with a second user in a second GUI; inferring that the second user prefers to 	view the first metric in a second graph, different from the first graph, based on a record of 	previous interactions in which the second graph was selected to view the first metric; and in 	response to the inference and the determination, instructing the second computing device to 	display in the second GUI the second graph depicting at least some of the first set of values of 	the first metric. See also ¶ [0054] of Greenspan.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Babu system of enhancing visual analytics of a data analytics system with the aforementioned teachings regarding wherein the instructions further cause the machine learning model to infer an output relative to the second input data received by the data analytics system form the second user, and wherein the output comprises at least one of the first output data, parameters defining the data-analytic visualization, comments provided by the first user associated with the data-analytic visualization, or a combination thereof in view of Greenspan, wherein some embodiments automatically generate dashboards for analytics driven applications. Some embodiments select graphs for the dashboards with machine learning models. The models are trained to select graphs based on features and patterns found in the data being analyzed, heuristics from user preferences and role requirements, as well as behavior patterns exhibited during task performance. Some embodiments may select relatively efficient visual representations for dashboard content based on data features, user preferences, social-network-based recommendations, or expert behavior analysis, which is expected to assist users extracting insights from the data (see at least Greenspan: ¶ [0021]).
Further, the claimed invention is merely a combination of old elements in a similar field of enhancing visual analytics of a data analytics system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Greenspan, the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683